LOAN AGREEMENT

 

THIS LOAN AGREEMENT (as amended, modified or supplemented from time to time,
this "Agreement"), dated as of the ___ day of November, 2017, by and between
EAGLEBANK (the "Lender") and RIVERFRONT HOLDINGS I, LLC, a Delaware limited
liability company (the “Borrower"), recites and provides:

 

RECITALS:

 

Subject to the terms of this Agreement, Lender agrees to make a loan to
Borrower, as more particularly described in Section 1.1 below (the “Loan”), for
the refinance of certain land, together with the completed improvements
constructed thereon consisting of an existing multi-family building containing
approximately 281,106 gross square feet of residential space together with
approximately 14,176 square feet of retail space and 273 underground parking
spaces, commonly known as “Dock 79” and located at 79 Potomac Avenue, S.E.,
Washington, D.C. 20003 and more particularly described in Exhibit A attached
hereto and incorporated herein by this reference (the “Property”) and repayment
of certain investor funding. Lender and Borrower agree that the Loan shall be
made on the following terms, covenants and conditions.

 

AGREEMENT

 

ACCORDINGLY, for and in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Lender and Borrower agree as follows:

 

SECTION ONE

THE LOAN

 

1.1          Amount. The maximum principal amount of the Loan shall not exceed
the “Maximum Loan Amount” which shall be the lesser of: (i) Ninety Million and
No/100 Dollars ($90,000,000.00) or (ii) sixty percent (60%) of the “as is” value
of the Property (the “Appraised Value”), pursuant to the Appraisal (hereinafter
defined). The Loan shall be evidenced by a Deed of Trust Note of even date
herewith made by the Borrower payable to the order of Lender (the “Note”).

 

1.2          Purpose. At closing on the Loan, an amount equal to the Maximum
Loan Amount will be advanced toward, among other purposes, the refinance and
closing costs incurred by the Borrower with respect to the Property and to pay
the amount required in order to redeem the interests in the Borrower held by
EB-5 Capital-Jobs Fund 8, L.P. (“EB-5”).

 

1.3          Term; Conversion to Amortizing Loan. The Loan shall initially be an
interest only loan for the period ending forty-eight (48) months after the date
hereof (the “Conversion Date”). On the Conversion Date, the Loan shall convert
to an amortizing loan, with monthly payments of principal and interest due and
payable in accordance with the terms of the Note and with a maturity of one
hundred twenty (120) months after the date hereof.

 

1.4          Guaranty. MidAtlantic Realty Partners, LLC, a Virginia limited
liability company (the “Guarantor” or “MRP”), shall execute a carve-out guaranty
(the “Carve-Out Guaranty”) acceptable to the Lender.

 

 

 

1.5          Fees. Any unpaid balance of the $450,000.00 loan fee shall be due
and payable to the Lender upon closing of the Loan.

 

1.6          Collateral. The Loan shall be secured by, among other things, the
following:

 

a.            A first lien deed of trust, security agreement and fixture filing
of even date herewith (the “Deed of Trust”), granting a lien on the Property,
together with the improvements thereon (the “Improvements”);

 

b.            An assignment of all leases, rents and profits covering the
Property (the “Assignment of Leases”);

 

c.            An Environmental Indemnity Agreement from Borrower and Guarantor
with respect to the Property (the “Indemnity”);

 

d.            An assignment of management contract with respect to the
management of the Property, together with a consent and subordination of
management agreement by the Property manager (collectively, the “Management
Agreement Assignment”); and

 

e.            A Control Account Agreement and Assignment (the “Account
Assignment”) in the form attached hereto as Exhibit B, providing for payment of
Excess Revenues (hereinafter defined) into a control account established and
maintained with the Lender (together with any replacements thereof and
substitutions therefor, the “Control Account”), which Borrower shall execute and
deliver to Lender within five (5) days after written notice from Lender that
Borrower has not met the Debt Yield Requirements (hereinafter defined);

 

1.7          Debt Yield Requirement. Commencing on the date hereof and
continuing thereafter until the Loan is fully repaid, Borrower shall maintain a
debt yield of at least seven and one-half percent (7.5%) (the “Debt Yield
Requirement”) tested quarterly, based upon the net operating income (to include
projected, contracted rental payments from executed Approved Leases (hereinafter
defined) pursuant to which the applicable tenant commences paying full rent
during the calculation period, but excluding Lease Termination Fees (i.e., any
termination fees payable by any tenants pursuant to a termination right
contained in a tenant’s lease) and rents from tenants which have exercised a
lease termination right) of the Borrower divided by the then outstanding
indebtedness under the Loan times 100. The net operating income will be
calculated by the Lender based upon annualized financial statements covering the
prior six (6) consecutive months of operations, which shall be delivered to the
Lender monthly within 20 days following the close of the prior month’s
accounting period.  If the Debt Yield Requirement for the Property is not
satisfied as of the last day of any six-month period, Borrower shall execute and
deliver the Account Assignment to Lender within five (5) days after written
notice to Borrower in substantially the form attached hereto as Exhibit C (the
“Debt Yield Escrow Notice”) and shall deposit, or shall cause its property
manager to deposit on the last business day of each calendar month thereafter,
all Excess Revenues (hereinafter defined) from the Property into the Control
Account and shall submit to Lender a budget setting forth in reasonable detail
budgeted monthly operating income and monthly operating and capital expenses for
the Property, which budget shall be subject to the Lender’s approval in its
reasonable discretion (the “Operating Budget”). If the Debt Yield Requirement is
thereafter satisfied for three (3) consecutive calendar months, provided that no
default then exists, nor any event or omission which with the giving of notice
or passage of time would constitute a default,

 

 

Excess Revenues will no longer be required to be deposited therein (unless and
until the Debt Yield Requirement again fails to be satisfied and a subsequent
Debt Yield Escrow Notice is given to Borrower) and any Excess Revenues then held
by Lender will be released to Borrower.  The Borrower’s obligations under this
Section may be referred to as the “Excess Revenue Escrow Requirements” and any
period during which the Borrower is required to escrow Excess Revenues pursuant
to this Section may be referred to as a “Debt Yield Escrow Period”. Lender shall
have the right to withdraw and apply funds from the Control Account to pay
amounts due and payable under the Loan to Lender as and when such amounts are
due pursuant to the Loan Documents. “Excess Revenues” shall be defined as gross
income from the Property, less debt service on the Loan and less budgeted
operating and capital expenses (other than any construction costs and costs of
leasing space to commercial tenants [including without limitation leasing
commissions, legal fees and tenant inducements]) pursuant to an Operating Budget
approved by the Lender, plus, to the extent in excess of the approved Operating
Budget, (i) the actual costs of taxes and utilities and (ii) other actual
operating expenses, in excess of the approved Operating Budget, that are
approved by Lender in its reasonable discretion. Lender agrees to permit
disbursement of amounts on deposit in the Control Account from time to time for
payment of unforeseen expenses incurred in the operation and maintenance of the
Property, including capital expenditures, as approved by the Lender in its
reasonable discretion.

 

1.8          Subordination of Management and Development Fees. Any and all
management and/or development or other fees payable by Borrower to any Affiliate
(hereinafter defined) of Borrower (collectively, “Affiliate Fees”) are and shall
be subordinated to the Loan, such that after Borrower has received written
notice of the occurrence of any Event of Default, and until cured, if cured and
if Lender accepts the cure, Borrower shall not make, nor shall any Affiliate
accept, any Affiliate Fees. In addition, no Affiliate Fees shall be paid more
than thirty (30) days in advance without the prior written consent of the
Lender.

 

1.9          Riverfront Owners Association. Reference is made to that certain
Declaration of Covenants, Restrictions, Rights, Affirmative Obligations and
Conditions dated August 7, 2014 (the “Riverfront Declaration”), which was
recorded among the Land Records of the District of Columbia as Instrument No.
2014072400. For purposes of this Section 1.9, capitalized terms used but not
defined in this Section have the same meanings as ascribed to them in the
Riverfront Declaration. Borrower shall provide Lender with (i) notice of the
Association Effective Date within thirty (30) days after that date shall have
occurred, (ii) a copy of the Association Insurance Policy or a certificate
thereof and evidence that Borrower and Lender are named thereon as additional
insureds, (iii) evidence that each Owner other than Borrower has named Borrower
and Lender as additional insureds on such Owner’s liability insurance covering
insurable liabilities arising out of the use of Common Areas located on the
Property, (iv) evidence that Borrower has named each other Owner as an
additional insured on Borrower’s liability insurance covering insurable
liabilities arising out of the use of Common Areas located on each such other
Owner’s Parcel, and (v) evidence that each policy of insurance contains waivers
of subrogation as required pursuant to the bylaws included in the Riverfront
Declaration. Borrower’s notice shall include a reference to the notice provision
under Section 9.7 of the Declaration for Mortgagee’s to submit requests for
notices of certain proceedings, defaults or matters involving insurance
policies.

 

 

 

SECTION TWO

PAYMENTS, COMPUTATIONS, FEES, CHARGES AND PROTECTIVE ADVANCES

 

2.1       Payments. All payments of accrued interest and/or principal and
interest hereon shall be payable in lawful money of the United States and in
immediately available funds.  All payments received shall be applied: (i) first,
to payment of accrued and unpaid interest, if any; (ii) second, to payment of
any outstanding principal then due, if any; (iii) third to late charges, if any,
then due and owing; (iv) fourth, to reasonable out-of-pocket attorneys’ fees and
costs of collection of the Loan; and (v) fifth, absent an Event of Default, to
Borrower (and otherwise to reduce the outstanding principal balance of the Note
until such principal shall have been fully repaid); provided, however, following
an Event of Default, and until cured, if cured and if Lender accepts the cure,
all payments shall be applied in any order determined by Lender in its sole
discretion. All payments due hereunder shall be made without offset, demand
(unless expressly required by this Agreement or another Loan Document),
counterclaim, deduction, abatement, defense or recoupment, each of which
Borrower hereby waives; provided payment shall not be deemed a waiver of
defenses or counterclaims.

 

2.2       Late Charges. If any monthly installment amount due under the Note is
not made within ten (10) days of its due date, Borrower shall pay to Lender a
late charge equal to the lesser of five percent (5%) of such principal or
interest payment then due or the maximum rate provided by law; provided,
however, no late charge shall be due with respect to any payment due on the
maturity date.

 

2.3       Default Rate. Following an Event of Default (hereinafter defined)
until cured, if cured and if Lender accepts the cure, the interest which accrues
on the Note shall be increased to the applicable default rate set forth in the
Note.

 

2.4       Computations. Interest and fees on the Loan shall be computed on the
basis of a year of three hundred sixty (360) days and actual days elapsed.

 

2.5       Prepayment. The prepayment provisions set forth in the Note shall
apply.

 

2.6       Indebtedness. As used in this Agreement, the term "Indebtedness" means
all present and future indebtedness of Borrower to Lender arising out of or in
connection with the Note or any of the other Loan Documents.

 

SECTION THREE

CONDITIONS

 

3.1       Conditions Precedent to Closing. In addition to any other conditions
stated in this Agreement, the following conditions must be satisfied as of the
date hereof, prior to Lender making the first disbursement under this Agreement
(provided, however, that the making of the first disbursement hereunder shall be
conclusive evidence that each such condition set forth herein has been satisfied
or waived by Lender, except as otherwise set forth in writing by Lender on or
prior to the closing date).

 

a.            Loan Documents. Receipt by Lender of appropriately completed and
duly executed originals of this Agreement, the Note, the Carve-Out Guaranty, the
Deed of Trust, the Assignment of Leases, the Management Agreement Assignment,
UCC-1 Financing Statements

 

 

and the Indemnity (collectively, together with and any other documents executed
and delivered in connection with the Indebtedness, as the same may be amended,
restated, renewed, supplemented or substituted from time to time, the “Loan
Documents”).

 

b.            Organizational Documents of Borrower. Borrower shall supply with
respect to itself and each direct and indirect managing and/ controlling member
of Borrower (each a “Constituent Member”): (i) a currently certified copy of
each entity’s Certificate of Formation/Articles of Organization/Certificate of
Limited Partnership/Articles of Incorporation and all amendments thereto; (ii)
evidence satisfactory to Lender and its counsel that it is in good standing in
the jurisdiction where organized and qualified to do business in every
jurisdiction in which the nature of its businesses or its properties makes such
qualification necessary; (iii) resolutions authorizing the due execution and
delivery of the Loan Documents to which the Borrower is a party and (iv)
certified true copies of each entity’s operating agreement/partnership
agreement/by-laws and all amendments thereto. None of the documents pursuant to
which Borrower or any Constituent Member is organized shall be amended, changed
or modified in any material respect without prior written consent of Lender.

 

c.            Organizational Documents of Guarantor. Guarantor shall supply: (i)
a currently certified copy of its Articles of Organization and all amendments
thereto; (ii) evidence satisfactory to Lender and its counsel that it is in good
standing in the jurisdiction where organized and qualified to do business in
every jurisdiction in which the nature of its businesses or its properties makes
such qualification necessary; (iii) resolutions authorizing the due execution
and delivery of the Loan Documents to which it is a party; and (iv) certified
true copies of its operating agreement and all amendments thereto. None of the
documents pursuant to which Guarantor is organized shall be amended, changed or
modified in any material respect without prior written consent of Lender.

 

d.            Opinion. Receipt by Lender of the opinion(s) of the counsel for
Borrower and Guarantor, in form and content satisfactory to Lender, in its sole,
but reasonable, discretion.

 

e.            Insurance. Receipt by Lender of a copy of a complete and fully
paid policy or policies of property insurance in an amount not less than the
greater of: (i) the replacement cost of the Improvements and personal property
located on the Property and (ii) the Loan amount, providing full extended
coverage, including the so-called “All Risk of Physical Loss” coverage, naming
Lender as an additional insured (with respect to liability insurance) and as
mortgagee and lender’s loss payee, in a manner reasonably satisfactory to Lender
and Lender's counsel, as well as rental loss insurance and insurance against
such other hazards as the Lender reasonably may require, and also evidencing the
policy or policies of comprehensive general liability insurance naming Lender as
an additional insured thereunder in an amount not less than Three Million
Dollars and No Cents ($3,000,000.00) in the aggregate, with not less than Two
Million Dollars and No Cents ($2,000,000.00) per occurrence per occurrence, with
each policy providing for thirty (30) days written notice of cancellation,
except ten (10) days for nonpayment. Limits can be satisfied by the maintenance
of a combination of primary and umbrella/excess liability policies. In addition,
Borrower shall maintain flood insurance if any part of the improvements located
on the Property is located in an area now or hereafter designated by the Federal
Emergency Management Agency as a Zone “A” & “V” Special Hazard Area, or such
other Special Hazard Area, in amounts required by Lender in its discretion.

 

 

 

f.             Operating Account. Borrower shall have established its primary
operating account with Lender, which shall be maintained with the Lender until
such time as the Loan is fully repaid.

 

g.            Financing Statement. The Financing statements necessary to perfect
Lender's security interest in the personal property subject to the Deed of Trust
and all other Security Documents that the Lender requires recordation of
including, without limitation, the Deed of Trust and the Assignment of Leases
shall be duly filed in all appropriate offices and jurisdictions, all other
financing statements covering any of such personal property shall be terminated,
and filing and recording receipts evidencing such filings and terminations shall
be delivered to Lender, all in form and substance satisfactory to Lender.

 

h.            Property Documents. Lender shall have received and approved, in
its sole discretion, the following:

 

(1) Appraisals. An appraisal of the Property, prepared by an appraiser
acceptable to Lender, in form and content acceptable to Lender, conforming to
all regulatory and internal appraisal guidelines applicable to or established by
Lender, in its sole, absolute, and nonreviewable discretion, reflecting “as is”
and “as stabilized” values in compliance with the maximum loan to value ratio
requirements set forth herein (the “Appraisal”).

 

(2)       Title Insurance. A commitment for title insurance (the "Title
Commitment") insuring the first priority lien of the Deed of Trust, containing
no exceptions unacceptable to Lender, issued in the name of Lender by a title
company reasonably acceptable to Lender and in an amount equal to the principal
amount of the Loan. Such Title Commitment and the title policy issued pursuant
thereto (the "Title Policy") shall reflect that all requirements for the
issuance of the Title Policy have been satisfied, and shall contain such
endorsements or coverages as Lender may require.

 

(3)       Survey. A current ALTA survey (or other documentation acceptable to
Lender) and legal description of the Property satisfactory to Lender from a
registered land surveyor of the District of Columbia which survey shall show all
easements, rights of way and other matters of record, shall locate all proposed
improvements on the Property and shall generally show a state of facts
acceptable to Lender and shall contain a surveyor’s certificate addressed to
Lender, the Borrower and the title company and in form and substance
satisfactory to the Lender.

 

(4)       Flood Hazard. Receipt by Lender of flood insurance certificate
acceptable to Lender.

 

(5)       Zoning. Receipt by Lender of a zoning endorsement to the Title Policy
acceptable to the Lender or such other written evidence as is reasonably
acceptable to the Lender that the Property is zoned consistent with the uses
contemplated.

 

(6)       Leases. Copies of all commercial leases and subleases of the Property
and all amendments thereto, which commercial leases must be satisfactory to the
Lender in its discretion, together with a certified rent roll for the
residential leases of the Property.

 

 

 

(7)          Tenant Documents. Tenant Estoppel Certificates for each commercial
lease and sublease of the Property reflecting a status satisfactory to the
Lender, together with Subordination, Non-Disturbance and Attornment Agreements
from each commercial tenant/subtenant, on Lender’s form or otherwise
satisfactory to the Lender.

 

(8)          Environmental. A Phase I Environmental Site Assessment of the
Property prepared by an engineer acceptable to Lender, which report shall be
certified to Lender and shall otherwise be acceptable to Lender in form and
content.

 

(9)          Management Agreement. A copy of the management agreement for the
Property with Kettler Management, Inc., in form and content reasonably
satisfactory to the Lender (the “Management Agreement”).

 

i.              No Default.  No event shall have occurred and be continuing that
constitutes an Event of Default.

 

j.              Representations. All representations and warranties contained in
this Agreement shall be true and correct in every material respect as of the
date of the first disbursement under this Agreement.

 

k.       Satisfactory Documents. All documents delivered pursuant to this
Agreement must be in form and substance satisfactory to Lender and its counsel,
and all legal matters incident to this Agreement must be satisfactory to
Lender's counsel.

 

SECTION FOUR

REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to extend credit to Borrower, Borrower represents and
warrants, as of the date hereof, as follows:

 

4.1       Organization. Borrower is a single purpose limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified as a foreign limited liability company
and in good standing under the laws of the District of Columbia and each other
jurisdiction in which such qualification is required.

 

4.2       Execution and Delivery. Borrower has the power, and has taken all the
necessary actions, to execute and deliver and perform its obligations under the
Loan Documents to which it is a party, and the Loan Documents, when executed and
delivered, will be binding obligations of Borrower enforceable in accordance
with their respective terms; subject to applicable bankruptcy and creditor’s
rights laws.

 

4.3       Power. Borrower has the power and authority to own its properties and
to carry on its business as now being conducted.

 

4.4       Financial Statements. All financial statements and information
delivered to Lender for the benefit of Borrower and/or Guarantor are, to the
best of Borrower’s knowledge, correct and complete in all material respects, and
present fairly the financial conditions, and reflect all known liabilities,
contingent and otherwise, of Borrower and/or Guarantor as of the

 

 

dates of such statements and information, and since the date of the last such
statements, no material adverse change in the assets, liabilities, financial
condition, business or operations of Borrower or Guarantor has occurred.

 

4.5       Taxes. All tax returns and reports of Borrower and Guarantor required
by law to be filed have been duly filed, and all taxes, assessments, other
governmental charges or levies (other than those presently payable without
penalty or interest and those that are being contested in good faith in
appropriate proceedings) upon Borrower and Guarantor and upon any of their
respective properties, assets, income or franchises, that are due and payable
have been paid.

 

4.6       Litigation. There is no material action, suit or proceeding pending
against Borrower with respect to which it has received notice or, to the
knowledge of Borrower, threatened, against Borrower (material shall mean any
action, suit or proceeding pending in an amount in excess of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00)). The institution of a legal action
after the date of this Agreement for any claims covered by insurance will not be
construed as a violation of this representation.

 

4.7       No Breach. The execution and delivery of the Loan Documents, and
compliance with the provisions of the Loan Documents, will not conflict with or
violate any provisions of law or conflict with, result in a breach of, or
constitute a default under any organizational or operating documents or
agreements, any judgment, order or decree binding on Borrower, or any other
agreements to which Borrower is a party, in each case, to the extent same is
reasonably likely to have a material adverse effect on the Borrower or the
Property.

 

4.8       No Defaults. To the best of Borrower's knowledge, Borrower is not in
default with respect to any debt, direct or indirect.

 

4.9       Compliance. Borrower is in compliance in all material respects with
all applicable laws and regulations, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 

4.10       Approvals. No authorizations, approvals or consents of, and no
filings and registrations with, any governmental or regulatory authority or
agency are necessary for the execution, delivery or performance of the Loan
Documents by Borrower.

 

4.11       Title to Assets. Borrower has good and marketable title to all of its
assets, subject only to the liens and security interests permitted by this
Agreement (as evidenced by Borrower’s policy of title insurance).

 

4.12       Use of Proceeds. The proceeds of the Loan shall be used only for the
purposes described in this Agreement. The proceeds of the Loan shall not be used
to purchase or carry any margin stock, as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System.

 

4.13       ERISA. Borrower hereby represents, warrants, covenants and agrees
that: (i) it is acting on its own behalf and that it is not an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), which is subject to Title 1 of ERISA, nor a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (each of the foregoing hereinafter referred to collectively as a

 

 

“Plan”); (ii) Borrower’s assets do not constitute “plan assets” of one or more
such Plans within the meaning of Department of Labor Regulation Section
2510.3-101; and (iii) it will not be reconstituted as a Plan or as an entity
whose assets constitute “plan assets”.

.

SECTION FIVE

COVENANTS OF BORROWER

 

In consideration of credit extended or to be extended by Lender, Borrower
covenants and agrees as follows:

 

5.1          Financial Information. Borrower shall deliver to the Lender: (i)
each year, within thirty (30) days following the end of the fiscal year of the
Borrower, a current rent roll with respect to the Property, certified as true
and correct by an officer of Borrower to its knowledge, (ii) each year within
fifteen (15) days after filing, a copy of Borrower’s federal income tax return
or a copy of its notification to extend the time within which to file its
federal income tax return and all schedules thereto, provided that in the event
of such extension Borrower provides Lender with a copy of the federal income tax
return and all schedules thereto within fifteen (15) days of the filing of same
with the Internal Revenue Service, (iii) each year within ninety (90) days after
the close of Borrower’s fiscal or tax year, audited financial statements
prepared in accordance with standard accounting procedures applied on a
consistent basis from year to year, prepared by a certified public accountant
reasonably acceptable to the Lender, certified as true and correct by an officer
of Borrower to its knowledge, (iv) at any time that the Borrower is required to
escrow Excess Revenues pursuant to Section 1.7 hereof, a monthly Operating
Budget in accordance with the requirements of Section 1.7 and (v) promptly upon
Lender’s request, such financial information solely with respect to the Borrower
(and not including any direct or indirect constituent entities of the Borrower
other than the Guarantor) and the Property as the Lender reasonably may request
from time to time. As of the date hereof, the Lender approves the accounting
firm of Hancock Askew & Co. LLP as Borrower’s certified public accountant. In
addition, the Borrower shall cause Guarantor to deliver to the Lender: (i) each
year within ninety (90) days after the close of such Guarantor’s fiscal or tax
year, financial statements prepared in accordance with standard accounting
procedures applied on a consistent basis from year to year, certified as true
and correct by Guarantor, together with evidence of liquidity, annual income,
schedules of real estate investments and contingent debt, (ii) within thirty
(30) days after the filing of same, a copy of Guarantor’s federal tax return and
copies of all K-1s and schedules thereto, and (iii) promptly upon Lender’s
request, such other financial information regarding Guarantor as Lender may
reasonably request from time to time. All financial statements shall be in such
reasonable detail as Lender may reasonably request and shall be certified by the
Borrower or Guarantor, as applicable. All of the information required pursuant
to this Section 5.1 may hereinafter be referred to collectively as the
“Financial Information”.

 

5.2       Taxes. All tax returns and reports of Borrower required by law to be
filed will be duly filed, and all taxes, assessments, other governmental charges
or levies (other than those presently payable without penalty or interest and
those that are being contested in good faith in appropriate proceedings) upon
Borrower and upon any of its properties, assets, income or franchises, that are
due and payable will be paid.

 

5.3       Compliance with Laws. Borrower shall comply, in all material respects,
with all applicable laws and regulations, including, without limitation, ERISA.

 

 

 

5.4       Maintain Existence. Borrower shall maintain its existence in good
standing, maintain and keep its properties in good condition (ordinary wear and
tear, fire or other casualty excepted), maintain adequate insurance for all of
its properties with financially sound and reputable insurers. Borrower shall
remain in the same line of business as it is in on the date of this Agreement
and shall not enter into any new lines of business or acquire any assets other
than the Property (and personal property incident thereto) without the prior
written consent of Lender.

 

5.5       Notices. As soon as it has actual knowledge, Borrower shall notify
Lender of (i) the institution or threat, in writing, of any material litigation
or condemnation or administrative proceeding of any nature involving Borrower,
or (ii) the occurrence of an Event of Default under this Agreement.

 

5.6       Books and Records. Borrower shall maintain complete and accurate books
of account and records. The principal books of account and records shall be kept
and maintained at 3050 K Street, N.W., Suite 125, Washington, D.C. 20007, or
such other location in the Washington metropolitan area upon notice to the
Lender of a change in address. Borrower shall not remove such books of account
and records without giving Lender at least thirty (30) days' prior written
notice. Borrower, upon reasonable advance notice from Lender and during normal
business hours and at Borrower’s offices, shall permit Lender, or any officer,
employee or agent designated by Lender, to examine the books of account and
records maintained by Borrower, and agree that Lender or such officer, employee
or agent may audit and verify the books and records; provided, however, that
except after the occurrence of an Event of Default, Lender shall not request
access to the books and records more often than annually. Borrower shall
reimburse Lender for any reasonable out-of-pocket expenses incurred by Lender in
connection with any audits. All accounting records and financial reports
furnished to Lender pursuant to this Agreement shall be maintained and prepared
in accordance with standard accounting principles consistently applied.

 

5.7       Liens. Borrower shall not create, incur, assume or permit to exist any
mortgage, deed of trust, assignment, pledge, lien, security interest, charge or
encumbrance, including, without limitation, the right of a vendor under a
conditional sale contract or the lessor under a capitalized lease (collectively,
the "Liens") of any kind or nature in or upon any of the assets of Borrower,
except the following (collectively, the “Permitted Liens”):

 

(a)       Liens created or deposits made that are incidental to the conduct of
the business of Borrower, that are not incurred in connection with any borrowing
or the obtaining of any credit and that do not and will not interfere with the
use by Borrower of any of its assets in the normal course of its business or
materially impair the value of such assets for the purpose of such business;

 

(b)       Approved Leases;

 

(c)       Borrower shall have forty-five (45) days after obtaining actual
knowledge to satisfy or bond off any mechanic’s or materialman’s Lien filed
against the Property;

 

(d)       the Permitted Exceptions identified on Exhibit D attached hereto and
made a part hereof;

 

(e)       Liens securing the Indebtedness; and

 

 

 

(f)       The Borrower may appropriately and in good faith contest the levy of
any tax or assessment provided that it makes whatever provision for the
protection of the Property, including the payment of such tax or assessment,
that the Lender may reasonably require.

 

5.8       Debt. Without the prior written consent of Lender, Borrower shall not
incur or permit to exist any debt for borrowed funds, the deferred purchase
price of goods or services or capitalized lease obligations, except for (i)
trade debt incurred in the ordinary course of business, and (ii) the
Indebtedness.

 

5.9       Contingent Liabilities. Without the prior written consent of Lender,
Borrower shall not guarantee, endorse, become contingently liable upon or assume
the obligation of any person, or permit any such contingent liability to exist,
except by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

 

5.10       Sale of Assets. Without the prior written consent of Lender, Borrower
shall not sell, lease, assign or otherwise dispose of any of the assets of
Borrower except for (a) sales in the ordinary course of business including, (b)
the disposition of assets that are no longer needed or useful in its business,
(c) assets which have been removed and replaced and (d) leases and rental
agreements as otherwise permitted by the Loan Documents.

 

5.11       Mergers and Acquisitions. Without the prior written consent of
Lender, Borrower shall not merge or consolidate with, or acquire all or
substantially all of the assets, stock, partnership interests or other ownership
interests of, any other person.

 

5.12       Loan and Advances. Without the prior written consent of Lender,
Borrower shall not make any loan or advance to any affiliate, director, member,
manager, officer or employee of Borrower, or any other person, except for the
creation of accounts receivable in the ordinary course of business on terms that
are no less favorable than would apply in an arm’s-length transaction.

 

5.13       Subsidiaries and Joint Ventures. Without the prior written consent of
Lender, Borrower shall not form any subsidiary, become a general or limited
partner in any partnership or become a party to a joint venture. If Lender
grants its consent to the formation or acquisition of a subsidiary, such entity
shall cause each such subsidiary to perform and observe all of the covenants
contained in this Agreement.

 

5.14       Affiliates. Without the prior written consent of Lender, Borrower
shall not engage in business with any of its affiliates except in the ordinary
course of business and on terms that are no less favorable to Borrower than
would apply in an arm's-length transaction. Lender hereby consents to the terms
of the Development Management Services Agreement between Borrower, as owner, and
Guarantor, as Development Manager, dated June 13, 2013, as amended by First
Amendment dated July 30, 2014.

 

5.15       Organization; Control and Management.

 

(a)          Until such time as the Loan is fully repaid, there shall be no
Transfer (hereinafter defined) of any interest in, nor any change in the Control
(hereinafter defined) or management of Borrower, any constituent managing or
controlling entity of Borrower, or of Guarantor or any constituent managing or
controlling entity of Guarantor, without Lender’s prior

 

 

written consent in each case, other than in connection with a Permitted
Transfer. “Transfer” means any assignment, pledge, conveyance, sale, transfer,
mortgage, encumbrance, grant of a security interest or other disposition, either
directly or indirectly, by operation of law or otherwise. “Control” means the
ownership, directly or indirectly, in the aggregate of fifty percent (50%) or
more of the beneficial ownership interests of an entity and the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” shall have the respective
correlative meaning thereto.

 

(b)          Notwithstanding anything to the contrary contained herein, but
subject to the provisions of Section 5.15(c) below, the following Transfers of
interests in Borrower shall be permitted without the prior consent of the Lender
but with prior notice to the Lender (collectively, the “Permitted Transfers”):

 

(i)Any direct or indirect Transfers in Florida Rock Properties, Inc. (“FRP
Inc.”);

 

(ii)Any Transfer of direct or indirect interests in Borrower to any of the
direct or indirect owners of Borrower as of the date hereof (or any Affiliate of
any such owners);

 

(iii)Any Transfers of interests in MidAtlantic Realty Partners, LLC (“MRP”) or
any constituent entity of MRP (together with MRP, the “MRP Entities”), including
Transfers of interests for estate planning purposes, so long as following such
Transfer Robert Murphy, Fred Rothmeijer, Ryan Wade and/or J. Richard Saas (the
“MRP Key Members”) directly or indirectly Control the MRP Entities.

 

(c)          Lender’s agreement that its prior written consent will not be
required for the foregoing described Permitted Transfers is expressly subject to
the following conditions: (i) any direct or indirect Transfers of interests in
FRP Inc. or in Borrower shall not result in FRP Inc. owning a direct or indirect
beneficial interest in Borrower of less than ten percent (10%); (ii) if the
Transfer would result in the MRP Entities no longer being the Administrative
Manager of Riverfront Investment Partners I LLC or would result in the MRP Key
Members owning a direct or indirect beneficial interest in Borrower of less than
ten (10%) percent, then a replacement guarantor must be provided consistent with
the terms of Paragraph 28 of the Guaranty, and (iii) if the Transfer transaction
would result in a change of the property manager of the Property, any successor
property manager must be in compliance with Section 5.18 and Exhibit E of this
Agreement.

 

5.16       Lease Termination. Borrower shall notify Lender within two (2)
business days of learning that any commercial tenant of the Property is
exercising a termination right under its lease. In the event that a Debt Yield
Escrow Period is then in effect or if the lease termination would result in a
failure to meet the Debt Yield Requirements, any and all penalties, payments,
fees or other charges or consideration payable as a result of any such lease
termination (“Lease Termination Funds”) shall be deposited immediately upon
receipt into the Control Account maintained with Lender and pledged as
additional collateral for the Loan, with all such Lease Termination Funds to be
treated as Excess Revenues for purposes of this Agreement.

 

 

 

5.17       Deposits In Connection With Casualty or Condemnation. In the event
following a casualty or condemnation affecting the Property, the Lender
determines, in its reasonable discretion, that there are not sufficient funds
available from insurance proceeds or a condemnation award to restore the
Property to its condition prior to the casualty or condemnation, then in
addition to any other terms and conditions for application of proceeds to
restoration as set forth in the Deed of Trust, the Borrower must post any such
Proceeds Deficiency (as hereinafter defined) with the Lender before any
insurance proceeds or condemnation proceeds may be released to restore the
Property. “Proceeds Deficiency” shall mean the difference, as determined by the
Lender in its sole but reasonable discretion, between the insurance proceeds and
condemnation proceeds available to restore the Property and the projected cost
to restore the Property.

 

5.18       Property Management. In the event that following closing Borrower
intends to terminate Kettler Management, Inc. and wishes to enter into a
property management agreement or asset management agreement governing the
Property with another management company, such agreement must be approved by
Lender in its reasonable discretion in advance of Borrower entering into such
agreement and the Borrower and manager must execute a collateral assignment of
management agreement and subordination agreement with respect to such management
agreement on the same form as the Management Agreement Assignment or as
otherwise reasonably acceptable to the Lender. Lender hereby approves the
property managers listed on Exhibit E attached hereto and made a part hereof by
this reference.

 

5.19       Approval of Leases. All leases executed after the date hereof shall
be subject to the Lender’s prior written approval, not to be unreasonably
withheld, conditioned or delayed; provided, however, Borrower shall not be
required to obtain approval of any residential lease which is on a form
preapproved by the Lender. All leases which have been approved by Lender or for
which approval is not required pursuant to this Section 5.19 shall be referred
to as “Approved Leases” and each an “Approved Lease”. All leases of the Property
executed after the date of this Agreement shall be subordinated to Lender's lien
on the Property, and tenants and subtenants of the Property under commercial
leases and subleases executed after the date of the Agreement shall be required
to enter into lease subordination and attornment agreements in commercially
reasonable form with Lender unless the applicable lease contains all terms
Lender would require in any such lease subordination and attornment agreement.
Lender shall be furnished with a copy of each commercial lease promptly upon
execution of each such lease. Approved Leases executed after the date of this
Agreement which include a tenant subordination and attornment provision in favor
of the Lender in form and substance reasonably acceptable to the Lender may also
include a non-disturbance provision provided that such provision is also in form
and substance reasonably acceptable to the Lender.

 

SECTION SIX

DEFAULT AND REMEDIES

 

6.1       Events of Default. Each of the following shall constitute an "Event of
Default" under this Agreement:

 

a.            Failure to Pay. If: (i) Borrower fails to make within five (5)
days after the date when due, any installment or other payment owing to Lender
under the terms of the Note or (ii) Borrower fails to make any payment owing to
Lender under the Loan Documents (other than payments due under the terms of the
Note) within the time required after any applicable notice is provided to the
Borrower pursuant to the terms of the Loan Documents with respect to

 

 

such obligation, or if the Loan Documents do not otherwise provide for notice
with respect to such payment, then if the payment is not made within ten (10)
days after written notice to Borrower;

 

b.            Failure to Permit Inspections. If Borrower refuses to permit
Lender to inspect its books and records in accordance with the provisions of
Section 5.6, or fails to permit Lender, after receiving reasonable advance
notice, to inspect the Property in accordance with the provisions of this
Agreement, and the same continues for five (5) business days after written
notice thereof from Lender to Borrower;

 

c.            Failure to Observe Covenants. Except as otherwise expressly
provided in this Agreement or in the other Loan Documents, if Borrower fails to
perform or observe any term, covenant, warranty or agreement contained in this
Agreement or in the other Loan Documents and such failure shall continue for a
period of thirty (30) days after written notice of such failure has been given
to Borrower by Lender; provided, however, if such default is not in the payment
of any sum due to Lender hereunder, or was not the subject of an Event of
Default for which notice was provided during the preceding six (6) months, and
provided Borrower is diligently pursuing the cure of such default, then Borrower
shall have an additional thirty (30) days within which to cure such default
prior to Lender exercising any right or remedy available hereunder, at law or in
equity;

 

d.            Defaults under Loan Documents. If an Event of Default shall occur
under the Note or any other Loan Document and shall not be cured within any
applicable notice, cure and/or grace period provided for therein or herein prior
to a breach becoming an Event of Default; for the avoidance of doubt, if
Borrower fails to perform or observe or is in breach of any term, covenant,
warranty or agreement contained in any other Loan Document and same does not
expressly constitute an Event of Default, same shall be subject to the
immediately preceding clause (c);

 

e.            Breach of Representation. Discovery that any representation or
warranty made or deemed made by Borrower in this Agreement or in any other Loan
Document, or any statement or representation made in any certificate, report or
opinion delivered pursuant to this Agreement or other Loan Document or in
connection with any borrowing under this Agreement by Borrower or Guarantor or
any officer, agent, employee or director of Borrower or Guarantor, was known to
be materially untrue when made or deemed made;

 

f.             Voluntary Bankruptcy. If Borrower makes an assignment for the
benefit of creditors, files a voluntary petition in bankruptcy, petitions or
applies to any tribunal for any receiver or any trustee of Borrower or any
substantial part of the property of Borrower, or commences any proceeding
relating to Borrower under any reorganization, arrangement, composition,
readjustment, liquidation or dissolution law or statute of any jurisdiction,
whether in effect now or after this Agreement is executed;

 

g.            Involuntary Bankruptcy. If, within sixty (60) days after the
filing of a bankruptcy petition or the commencement of any proceeding against
Borrower seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, the proceeding shall not have been dismissed, or, if within
sixty (60) days, after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or all of any
substantial part of the properties of Borrower, the appointment shall not have
been vacated;

 

 

 

h.            Judgment. If a judgment, attachment, garnishment or other process
is entered for the payment of money against Borrower or Guarantor in excess of
$250,000.00 and the failure by Borrower or Guarantor to discharge the same, or
cause it to be discharged or to be bonded or insured over, within sixty (60)
days from the date of the order, decree or process under which or pursuant to
which such judgment was entered, or to secure a stay of execution pending appeal
of such judgment;

 

i.              Dissolution of Borrower. The dissolution, liquidation or
termination of existence of Borrower;

 

j.              Dissolution or Bankruptcy of Guarantor. The occurrence of a
Guarantor Event (hereinafter defined), unless within ten (10) business days
after such Guarantor Event, a replacement guarantor satisfactory to the Lender
in its sole discretion assumes all obligations of such Guarantor under the
Guaranty and the Indemnity for matters accruing subsequent to such Guarantor
Event and any resulting change in the property manager of the Property shall be
subject to Lender’s reasonable approval (it being acknowledged that the property
managers listed on Exhibit E attached hereto are acceptable to Lender);

 

k.            Excess Revenues Escrow Requirements. The Borrower’s failure to
comply with the terms of a Debt Yield Escrow Notice within five (5) days after
such notice is given to Borrower; provided, however, if such notice is the first
Debt Yield Escrow Notice given pursuant to this Agreement, Borrower shall have a
grace period of an additional five (5) days within which to comply with the Debt
Yield Escrow Notice;

 

l.              Change in Management/Control. A breach of the provisions of
Section 5.15 hereof; provided, however, any such breach which constitutes a
breach of Section 28 of the Guaranty shall also be subject to any applicable
cure available under Section 28 of the Guaranty;

 

m.           Lease Termination. If required pursuant to Section 5.16 hereof, a
failure to deposit any Lease Termination Funds within three (3) business days of
receipt thereof by Borrower into the Control Account;

 

n.            Insurance. Borrower fails to maintain insurance as and to the
extent required by this Agreement;

 

o.            Operating Account. The Borrower’s failure to maintain its primary
operating account with Lender until such time as the Loan is fully repaid;

 

p.            Mechanic’s Lien. A lien for the performance of work or the supply
of materials is filed against the Property, or any stop notice is served on
Borrower, unless, within forty-five (45) days after the date of filing or
service, such lien or stop notice is bonded and released of record, waived,
covered by affirmative title insurance coverage acceptable to Lender or is
otherwise satisfied and released to the satisfaction of Lender; or

 

q.            Voluntary Prohibited Sale or Transfer. A sale or transfer of all
or any portion of the real property owned by Borrower or the voluntary granting
by the Borrower of any Lien that secures indebtedness, other than for any
Permitted Transfer and any Permitted Liens.

 

 

 

Any of the following shall constitute a “Guarantor Event”: (i) if there is a
dissolution, liquidation or termination of existence of Guarantor, (ii) if
Guarantor makes an assignment for the benefit of creditors, files a voluntary
petition in bankruptcy, petitions or applies to any tribunal for any receiver or
any trustee of Guarantor or any substantial part of the property of Guarantor,
or commences any proceeding relating to Guarantor under any reorganization,
arrangement, composition, readjustment, liquidation or dissolution law or
statute of any jurisdiction, whether in effect now or after this Agreement is
executed, (iii) if, within sixty (60) days after the filing of a bankruptcy
petition or the commencement of any proceeding against Guarantor seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
proceeding shall not have been dismissed, or (iv) if within sixty (60) days,
after the appointment, without the consent or acquiescence of Guarantor, of any
trustee, receiver or liquidator of Guarantor or all of any substantial part of
the properties of Guarantor, the appointment shall not have been vacated.

 

6.2       Remedies. Upon the occurrence of an Event of Default, and continuing
until cured, if cured and if Lender accepts the cure, (a) Lender, at its option,
by written notice to Borrower, may declare all Indebtedness to Lender to be
immediately due and payable, whether such Indebtedness was incurred prior to,
contemporaneous with or subsequent to the date of this Agreement and whether
represented in writing or otherwise, without presentment, demand, protest or
further notice of any kind, and (b) Lender may exercise all rights and remedies
available to it under the Loan Documents and applicable law. Borrower agrees to
pay all costs and expenses incurred by Lender in enforcing any obligation under
this Agreement or the other Loan Documents, including, without limitation,
reasonable attorneys' fees. No failure or delay by Lender in exercising any
power or right will operate as a waiver of such power or right, nor will any
single or partial exercise of any power or right preclude any other future
exercise of such power or right, or the exercise of any other power or right.

 

6.3       Borrower to Pay Fees and Charges. Borrower shall pay all fees and
charges incurred in the procuring, making and enforcement of the Loan, including
without limitation, the reasonable out-of-pocket fees and disbursements of
Lender's attorneys, charges for appraisals, fees and expenses relating to
examination of title, title insurance premiums, surveys, and mortgage recording,
documentary, transfer or other similar taxes and revenue stamps, loan extension
fees, if any, provided in no event will Borrower be responsible for appraisals
or attorney’s fees outside of the origination and initial closing of the Loan,
except following the occurrence of an Event of Default and until cured, if cured
and if Lender accepts the cure.

 

 

 

SECTION SEVEN

MISCELLANEOUS

 

7.1       Defined Terms. Each accounting term used in this Agreement, not
otherwise defined, shall have the meaning given to it under standard accounting
practices applied on a consistent basis. The term "person" shall mean any
individual partnership, corporation, trust, joint venture, unincorporated
association, governmental subdivision or agency or any other entity of any
nature. The term "subsidiary" means, with respect to any person, a corporation
or other person of which shares of stock or other ownership interest having
ordinary voting power to elect a majority of the board of directors or other
managers of such corporation or person are at the time owned, or the management
of which it otherwise controlled, directly or indirectly, through one or more
intermediaries, by such person. The term "affiliate" means, with respect to any
specified person, any other person that, directly or indirectly, controls or is
controlled by, or is under common control with, such specified person. All
meanings assigned to defined terms in this Agreement shall be applicable to the
singular and plural forms of the terms defined.

 

7.2       Notices. All notices, requests, demands and other communications with
respect hereto shall be in writing and shall be delivered by hand, sent prepaid
by Federal Express (or a comparable overnight delivery service) or sent by email
(with a confirmation copy sent by a reputable overnight delivery service) to the
following addresses:

 

If to the Lender, to:

 

EAGLEBANK

7815 Woodmont Avenue

Bethesda, Maryland 20814

Attn:       Matthew B. Leydig, Senior Vice President

Email: mleydig@eaglebankcorp.com

 

with a copy to:

 

Friedlander Misler, PLLC

5335 Wisconsin Avenue, NW, Suite 600

Washington, DC 20015

Attn: Leonard A. Sloan, Esq.

Email: Lsloan@dclawfirm.com

 

If to the Borrower, to:

 

Riverfront Holdings I, LLC

c/o MidAtlantic Realty Partners, LLC

3050 K Street, N.W.

Suite 125

Washington, DC 20007

Attn:       J. Richard Saas, Esq.

Email:       rsaas@MRPRealty.com

 

 

 

With a copy to:

 

Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave., N.W.

Washington, D.C. 20001-3743

Attn: Michael D. Goodwin, Esq.

Email:       Michael.Goodwin@apks.com

 

 

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, provided receipt is prior to
5:00 p.m. Eastern time on a business day and (b) on the business day after the
day on which it is properly delivered by Federal Express (or a comparable
overnight delivery service). Any party may change such party's address by
notifying the other parties of the new address in any manner permitted by this
paragraph.

 

7.3       Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of Lender and Borrower and their respective successors, assigns,
personal representatives, executors and administrators, provided, however, that
Borrower may not assign or transfer its rights under this Agreement.

 

Lender, acting solely for this purpose as an agent of Borrower, shall maintain a
register for the recordation of the names and addresses of Lender and each of
its successors and assigns, and the principal amounts (and stated interest) of
the Loan owing to such person pursuant to the terms hereof from time to time
(the “Register”). Notwithstanding anything in the Loan Documents to the
contrary, the entries in the Register shall be conclusive absent manifest error,
and the Borrower and Lender and each of Lender’s successors and assigns shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

 

7.4       Entire Agreement. Except for the other Loan Documents expressly
referred to in this Agreement, this Agreement represents the entire agreement
between Lender and Borrower and may be modified only by an agreement in writing.

 

7.5       Survival. All agreements, covenants, representations and warranties
made in this Agreement and all other provisions of this Agreement will survive
the delivery of this Agreement and the other Loan Documents and the making of
the advances under this Agreement and will remain in full force and effect until
the obligations of Borrower under this Agreement and the other Loan Documents
are fully repaid or discharged.

 

7.6       Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without reference to
conflicts of law principles.

 

7.7       Expenses. Whether or not any advances are made under this Agreement,
except as may be expressly provided otherwise in this Agreement or any of the
other Loan Documents, Borrower shall pay all reasonable out-of-pocket expenses
incurred by Lender in connection with the transactions contemplated by this
Agreement, including, but not limited to, the reasonable fees and expenses of
its counsel.

 

 

 

7.8       Headings. Section headings are for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

7.9       Participations. Provided that Lender remains primarily liable to fund
all Loan Disbursements described herein in accordance with the terms hereof
(except that Lender will not be so liable if it sells 100% of its rights under
the Loan Documents), Lender shall have the right, at no cost, expense or
liability to Borrower (except for Borrower’s obligations to deliver financial
information which shall not be at Lender’s cost or expense, and in no event
shall Lender be obligated to pay any attorneys’ fees incurred by Borrower), to
sell all or any part of its rights under the Loan Documents, and Borrower
authorizes Lender to disclose to any prospective participant in the Loan any and
all financial and other information in Lender's possession concerning Borrower
or the Collateral. If Lender sells a participation interest, Lender shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other obligations under the Loan Documents (the “Participant Register”).
Notwithstanding anything in the Loan Documents to the contrary, the entries in
the Participant Register shall be conclusive absent manifest error, and the
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

 

7.10       Third Party Beneficiary. The parties do not intend the benefits of
this Agreement or any other Loan Document to inure to any third party.

 

7.11       Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER
AND BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

7.12       Waiver. The rights of Lender under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require Lender to give any subsequent
waivers.

 

7.13       Severability. If any provision of this Agreement or any other Loan
Document is held to be void, invalid, illegal or unenforceable in any respect,
such provision shall be fully severable and this Agreement or the applicable
Loan Document shall be construed as if the void, invalid, illegal or
unenforceable provision were not included in this Agreement or in such Loan
Document.

 

7.14       No Setoffs. With respect to a monetary default claimed by Lender
under the Loan Documents, no setoff, claim, counterclaim, reduction or
diminution of any obligation or defense of any kind or nature that Borrower has
or may have against Lender (other than the defenses of payment or Lender's gross
negligence or willful misconduct) shall be available against Lender in any
action, suit or proceeding brought by Lender to enforce this Agreement or any
other Loan Document. The foregoing shall not be construed as a waiver by
Borrower of

 

 

any such rights or claims against Lender, but any recovery upon any such rights
or claims shall be had from Lender separately, it being the intent of this
Agreement and the other Loan Documents that Borrower shall be obligated to pay,
absolutely and unconditionally, all amounts due under this Agreement and the
other Loan Documents.

 

7.15       Counterparts. This Agreement may be executed for the convenience of
the parties in several counterparts, which are in all respects similar and each
of which is to be deemed to complete in and of itself, and any one of which may
be introduced in evidence or used for any other purpose without the production
of the other counterparts thereof.

 

7.16       Consent to Jurisdiction. The Borrower irrevocably submits to
jurisdiction of any state or federal court sitting in the State of Maryland over
any suit, action, or proceeding arising out of or relating to this Agreement,
the Note or any other Loan Documents. The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection that the Borrower may now or
hereafter have to the venue of any such suit, action or proceeding brought in
any such court and any claim that any such suit, action, or proceeding brought
in any such court has been brought in an inconvenient forum. Final judgment in
any such court shall be conclusive and binding and may be enforced in any court
in which the Borrower is subject to jurisdiction by a suit upon such judgment
provided that service of process is effected as provided herein or as otherwise
permitted by applicable laws.

 

7.17       Appointment of Maryland agent. The Borrower hereby irrevocably
designates and appoints Richard Saas, Esq., Tenenbaum & Saas, P.C., 4504 Walsh
Street, Suite 200
Chevy Chase, MD 20815, as its authorized agent to accept and acknowledge on its
behalf service of any and all process that may be served in any suit, action, or
proceeding instituted in connection with the Loan in any state or federal court
sitting in the State of Maryland. If such agent shall cease so to act, the
Borrower shall irrevocably designate and appoint without delay another such
agent in the State of Maryland satisfactory to the Lender and shall promptly
deliver to the Lender evidence in writing of such agent’s acceptance of such
appointment and its agreement that such appointment shall be irrevocable. The
Borrower further agrees to keep the aforesaid agent apprised at all times of the
Borrower’s current address and agrees to promptly pay any and all fees charged
by the aforesaid agent or any other entity or person appointed authorized agent
hereunder.

 

 

 

7.18       Service of Process. The Borrower hereby consents to process being
served in any suit, action or proceeding instituted in the State of Maryland in
connection with the Loan by (i) the mailing of a copy thereof by certified mail,
postage prepaid, return receipt requested, to the Borrower at the address set
forth in the notice section of this Agreement and (ii) serving a copy thereof
upon the applicable agent, hereinabove designated and appointed by the Borrower
as the Borrower’s agent for service of process. The Borrower irrevocably agrees
that such service shall be deemed to be service of process upon the Borrower in
any such suit, action or proceeding. Nothing in this Agreement shall affect the
right of the Lender to serve process in any manner otherwise permitted by law
and nothing in this Agreement will limit the right of the Lender otherwise to
bring proceedings against the Borrower in the courts of any jurisdiction or
jurisdictions.

 

7.19        Exculpation. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no person or entity owning directly or
indirectly any legal or beneficial ownership in the Borrower, nor any direct or
indirect partner, member, officer, director, shareholder, manager, employee,
advisor, agent, consultant, fiduciary, investor, trustee, personal
representative or affiliate of any of the foregoing shall have any personal
liability under this Agreement and/or any other Loan Documents except as
expressly set forth in the Carve-Out Guaranty and the Environmental Indemnity
Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

 

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed in their respective names by duly authorized representatives as of the
day and year first above written.

BORROWER:

 

RIVERFRONT HOLDINGS I, LLC,

a Delaware limited liability company

 

By: Riverfront Investment Partners I LLC,

a Delaware limited liability company,

its Sole Member

 

By:MRP SE Waterfront Residential LLC,

a District of Columbia limited liability

company, its Administrative Member

 

By: MidAtlantic Realty Partners, LLC,

a Virginia limited liability company,

its Managing Member

 

 

By: _________________[SEAL]

Name:

Title:

 

STATE OF )

) ss:

COUNTY OF )

 

I, _________________________________, a Notary Public in and for the aforesaid
said jurisdiction, do hereby certify that __________ personally appeared before
me in said jurisdiction and acknowledged that he is the __________ of
MidAtlantic Realty Partners, LLC, the Managing Member of MRP SE Waterfront
Residential LLC, the Administrative Member of Riverfront Investment Partners I
LLC, the Sole Member of RIVERFRONT HOLDINGS I, LLC, party to the foregoing
instrument and that the same is his act and deed and the act and deed of
RIVERFRONT HOLDINGS I, LLC.

 

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this ___ day of
November, 2017.

      Notary Public (SEAL)     My Commission expires:                 Notary
Registration No. __________

 

 

 

 

WITNESS: LENDER:       EAGLEBANK           By:   Print Name:   Matthew B. Leydig
    Senior Vice President       [SEAL]    

 

 

STATE OF MARYLAND )

) ss:

COUNTY OF MONTGOMERY )

 

I, _________________________________, a Notary Public in and for the aforesaid
said jurisdiction, do hereby certify that MATTHEW B. LEYDIG personally appeared
before me in said jurisdiction and acknowledged that he is a Senior Vice
President of EAGLEBANK; that he has been duly authorized to execute and deliver
the foregoing instrument for the purposes therein contained and that the same is
his act and deed; that the seal affixed to said instrument is such corporate
seal and that it was so affixed by order of the Board of Directors of said
corporation; and that he signed his name thereon by like order.

 

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this ___ day of
November, 2017.

 

      Notary Public (SEAL)     My Commission expires:          

 

 

 

 

 

EXHIBIT A

 

[LEGAL DESCRIPTION]

 

 

 

All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Washington in the District of Columbia, and
being more particularly described as follows:

 

Part of Lot numbered Fourteen (14) in Square numbered Seven Hundred Eight (708)
in the subdivision made by Florida Rock Properties, Inc., as per plat recorded
in the Office of the Surveyor for the District of Columbia in Liber 203 at folio
152 and being set forth as follows:

 

Beginning at a point, said point being the north east corner of Square 708 and
being on the south line of Potomac Avenue, S.E., thence departing said south
line of Potomac Avenue, S.E. with the east line of Square 708 South 140.67 feet
to a point; thence along a curve to the left with a radius of 1888.86 feet,
length of 456.01 feet and a delta angle of 13°49’56” to a point; thence
N27°32’20”W 330.01 feet to a point, said point being on the south line of
Potomac Avenue, S.E.; thence N62°27’40”E 470.99 feet with the south line of
Potomac Avenue, S.E. to the Point of Beginning and containing 92,187 square feet
by record, more or less.

 

TOGETHER WITH the beneficial easements contained in the Declaration of
Covenants, Restrictions, Rights, Affirmative Obligations and Conditions dated
August 7, 2014 and recorded August 8, 2014 as Instrument No. 2014072400.

 

NOTE: At the date hereof the described property is designated on the Records of
the Assessor for the District of Columbia for assessment and taxation purposes
as Lot numbered Eight Hundred Fourteen (814) in Square Numbered Seven Hundred
Eight (708).

 

 

 

 

 

 

EXHIBIT B

 

FORM OF CONTROL ACCOUNT AGREEMENT AND ASSIGNMENT

 

[SEE ATTACHED]

 

 

 

 

 

EXHIBIT C

 

DEBT YIELD ESCROW NOTICE

 

[Via Email]

 

Riverfront Holdings I, LLC

c/o MidAtlantic Realty Partners, LLC

3050 K Street, N.W.

Suite 125

Washington, DC 20007

Attn: J. Richard Saas, Esq.

Email: rsaas@MRPRealty.com

 

Re:Debt Yield Escrow Notice

$90,000,000 Loan from EagleBank to Riverfront Holdings I LLC

 

Gentlemen:

 

This letter shall serve as a Debt Yield Escrow Notice pursuant to that certain
Loan Agreement by and between Riverfront Holdings I LLC and EagleBank (the “Loan
Agreement”) governing the terms of the above referenced Loan.

 

Per the Loan Agreement, you are required to comply with all Excess Revenue
Escrow Requirements (as defined in the Loan Agreement), including without
limitation, execution and delivery of the Control Account Agreement and
Assignment attached to this email to Lender within five (5) days after this Debt
Yield Escrow Notice, establishment of the control account referenced therein
(the “Control Account”), and deposit on the last business day of each calendar
month thereafter, all Excess Revenues (as defined in the Loan Agreement) from
the Property into the Control Account.

 

Please contact EagleBank promptly upon receipt of this notice to make
arrangements to establish the Control Account.

EagleBank

By:       ____________________

[ATTACHED COPY OF CONTROL ACCOUNT AGREEMENT AND ASSIGNMENT FORM]

 

 

 

EXHIBIT D

 

PERMITTED EXCEPTIONS

 

1.Real estate taxes and general and special assessments, if any, subsequent to
September 30, 2017, a lien not yet due and payable; and in addition thereto,
possible future tax levies or possible public charges that have been levied or
assessed but are not due and payable at Date of Policy.

2.Capitol Riverfront Business Improvement District Taxes arising subsequent to
March 31, 2018, a lien not yet due and payable.

3.Southeast Water and Sewer Improvement Special Assessments arising subsequent
to June 30, 2017, a lien not yet due and payable.

4.Water and sewer charges arising in connection with the Land subsequent to the
original Date of Policy, a lien not yet due and payable.

5.Stormwater fees and any water and sewer System Availability Fee arising or
assessed against the Land subsequent to Date of Policy, a lien not yet due and
payable.

6.Riparian rights, and rights and title of the United States of America to the
lands abutting on the Anacostia River lying below the High Water Mark as shown
on Plat recorded in the Office of the Surveyor for the District of Columbia in
Liber 129 at folio 24. The approximate location of the high water line, bulkhead
line and area of riparian rights being shown on the ALTA/NSPS Land Title Survey
entitled, “Capital Riverfront – Dock 79” by Bohler Engineering dated April 20,
2017 and last revised November 9, 2017, designated as File No. SRW132030 and
consisting of one (1) sheet (the “Survey”).

7.PUD Covenant with Termination dated July 31, 2008, by and between Florida Rock
Properties, Inc., a Florida corporation, and The District of Columbia recorded
September 4, 2008 as Instrument No. 2008093980; as affected by and all matters
contained in the Notice of Modification of Zoning Commission Order No. 04-14
dated August 2, 2016 and recorded August 3, 2016 as Instrument No. 2016078974.

 

8.Terms and conditions set forth in Declaration of Covenants for a Storm Water
Management Facility dated June 20, 2013, recorded July 24, 2013 as Instrument
No. 2013086041.

 

9.Terms, conditions, restrictions easements, reservations, covenants and
assessments as set forth in Declaration of Covenants, Restrictions, Rights,
Affirmative Obligations and

 

 

Conditions dated August 7, 2014 and recorded August 8, 2014 as Instrument No.
2014072400.

 

10.Terms, conditions, restrictions, easements, covenants, and maintenance
obligations as set forth in the Declaration of Covenants and Restrictions dated
August 14, 2014 and recorded September 5, 2014 as Instrument No. 2014081551,
with easement being shown on the Survey.

 

11.Terms, conditions, restrictions, easements, reservations, covenants, and
provisions for reimbursements and liens as set forth in the Declaration of
Covenants for a Stormwater Management Facility dated October 1, 2014 and
recorded October 1, 2014 as Instrument No. 2014090331.

 

12.Satisfaction, Termination, and Release Agreement dated March 6, 2015 and
recorded March 20, 2015 as Instrument No. 2015025624.

 

13.Terms, conditions, restrictions, reservations, covenants and assessments as
set forth in the Affordable Housing Covenant dated April 25, 2016 and recorded
June 8, 2016 as Instrument No. 2016057318; as affected by the Amendment to
Affordable Housing Covenant dated July 7, 2016 and recorded August 4, 2016 as
Instrument No. 2016079192.

 

 

14.Terms, covenants, conditions, provisions, and easements as set forth in the
Declaration of Covenants for a Stormwater Management Facility dated February 24,
2017 and recorded March 23, 2017 as Instrument No. 2017032315, with the “Bio
Retention Facility Area” being shown on the Survey.

 

15.Overhead wires located outside of granted easement area as shown on the
Survey.

 

16.Rights of residential tenants in possession.

 

 

EXHIBIT E

 

APPROVED PROPERTY MANAGERS

 

1.Kettler Management

2.MRP Residential (so long as no Event of Default)

3.Bozzuto

4.Jefferson Apartment Group

5.Gates Hudson